Citation Nr: 1530349	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-42 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1986 to August 1987.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his spouse testified in support of this claim during hearings held at the RO in May 2011 and May 2012, the first before a Decision Review Officer, the second before the undersigned Veterans Law Judge.   

In July 2012, the Board remanded this claim to the RO for additional development.  In August 2014, the Board denied the claim.  The Veteran then appealed the Board's August 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, based on a Joint Motion For Partial Remand (joint motion), the Court issued an Order remanding for actions consistent with the joint motion that portion of the Board's decision denying service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.  

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates both the Veteran's physical claims file and the electronic records.   

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board sincerely regrets the delay that will result from remanding this claim to the AOJ yet again, but according to the parties' joint motion in this case, such action is required to ensure the medical record is complete.  Specifically, in August 2012, the RO assisted the Veteran by affording him a VA examination of his cervical spine, but the report of that examination is inadequate to decide this claim.  Although the VA examiner refuted the theory that the Veteran's cervical spine disability is secondarily related to his service-connected lumbar spine disability, his opinion did not address whether the cervical spine disability is aggravated by the lumbar spine disability.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Principi, 237 F.3d 1368, 1381 (2001).

Accordingly, this case is REMANDED to the AOJ for the following actions:

1.  Transfer this case to a VA medical professional for the purpose of providing an addendum opinion.  Ask the medical professional to do the following:

a.  Review the Veteran's physical claims file and electronic records, including the August 2012 VA examination report, and indicate in writing in the record that the review included all pertinent information.  

b.  Offer an opinion as to whether and to what extent the Veteran's nonservice-connected cervical spine disability is aggravated by his service-connected lumbar spine disability.  

c.  Provide detailed rationale for the opinion.  

2.  Review the VA medical professional's opinion to ensure it complies with the previous instruction and, if it does not, return it for correction. 

3.  Readjudicate this claim in light of all of the evidence of record, including that which is located on Virtual VA and VBMS.  If the benefit sought is denied, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




